 INTL. UNION OF OPERATINGENGINEERS,LOCAL 450InternationalUnion of Operating Engineers, LocalUnion No. 450, AFL-CIOandSchneider Con-structionCompany. Case 23-CB-1352March 7, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERS JENKINSAND KENNEDYOn May 15, 1973, and November 14, 1973,Administrative Law Judge Sydney S. Asher issuedthe attached Decision and Supplemental Decision,respectively, in this proceeding. Thereafter, Respon-dent filed exceptions and a supporting brief, and theCharging Party filed a brief in answer to Respon-dent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, International Unionof Operating Engineers, Local No. 450, AFL-CIO,Houston, Texas, its officers, agents and representa-tives,shall take the action set forth in the saidrecommended Order.1The Respondent has excepted to certaincredibilityfindings made bythe Administrative Law Judge It is the Board's established policy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91 NLRB 544. enfd.188 F.2d 362(C.A 3. 1951).We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSYDNEY S. ASHER, Administrative Law Judge: OnNovember 2, 1972, Schneider Construction Company,Houston, Texas, herein called the Company, filed chargesagainst International Union of Operating Engineers, LocalNo. 450, Houston, Texas, herein called the Respondent.Based on these charges the General Counsel, on January10, 1972, issued a complaint alleging that on or aboutiThe Respondent's admission in this respect was made at a preheanngconference. Through inadvertence this admission does not appear in therecord. Nevertheless, as the admission was made in my presence. I deem itjust as effective as if it had been made on the record.463September 28, 1972, the Respondent fined B. F. Simmons,a foreman, because he continued to work for the Companyduring a strike by members of the Respondent on March 8,1972. It is alleged that this conduct violated Section8(b)(1)(B)of the National Labor Relations Act, asamended (29 U.S.C. § 151,et seq.),herein called the Act.The Respondent filed an answer denying that B. F.Simmons had been a foreman on March 8, 1972, admittingthat Simmons had been fined by the Respondent, denyingthat Simmons had been fined because he continued towork for the Company during the strike of the Respon-dent's members, and denying the commission of any unfairlabor practices.Upon due notice, a hearing was held before me onMarch 6, 1973, at Houston, Texas. All parties wererepresented and participated fully in the hearing. After theclose of the hearing, all parties filed briefs, which havebeen carefully considered.Upon the entire record, and from my observations of thewitnesses, I make the following:FINDINGS OF FACTA.PreliminaryMattersThe complaint alleges, the Respondent admits,' and it isfound that the Company is, and at all material times hasbeen, a Texas corporation with its principal office andplace of business in Houston, Texas. The Company is ageneral contractor for commercial construction. Duringthe 12 months preceding January 10, 1973, the Companypurchased goods valued at more than $50,000, which wereshipped directly to its jobsite in Houston, Texas, fromsources outside the State of Texas. It is therefore foundthat the Company is, and at all material times has been, anemployer engaged in commerce as defined in the Act, anditsoperationsmeet the Board's jurisdictional standards.The complaint further alleges, and the Respondent in itsanswer admits, that the Respondent is, and at all materialtimes has been, a labor organization within the meaning ofthe Act.B.The SettingAt all material times the Company was engaged, asgeneral contractor, in the construction of buildings at 1233West Loop South, 1333 West Loop South, and 1433 WestLoop South, in Houston, Texas. The general superintend-ent of the project was Richard C. Rochester.Operatingengineerswere among the workers employedon this project. The Company and the Respondent hadentered into a collective-bargainingagreementwhich, at allmaterial times, governed the working conditions of theoperatingengineers.Certain pertinent provisions of thiscontract will be set forth hereafter.C.Assumed Facts2On March 7, 1972, Rochester discharged a rank-and-file2 1 haverecommended below that the Board should not decide thismatter on the merits,but rather should defer to the grievance-arbitrationmachinery set up bythe parties themselves.The ultimate findings of fact,therefore, should be left tothe arbitrator.In this posture of the case, I have(Continued)209 NLRB No. 71 464DECISIONSOF NATIONALLABOR RELATIONS BOARDoperating engineer, M. L. ("Shorty") Jackson, a member ofthe Respondent. Jackson reported his discharge to RobertL. ("Sonny") Johnson, the Respondent's business agent.Johnson protested the discharge to Rochester that sameday. No satisfactory adjustment of the dispute was reachedthat day. That night Rochester, in a telephone conversa-tion, reducedMarvin Lamb, operating engineer foremanon the project, to a rank-and-file employee.On the following day, March 8,3 at the start of theworkday, a number of operating engineers employed bythe Company (including the Respondent's steward on theproject) went on strike 4 B. F. Simmons, a rank-and-fileoperating engineer employed on the project and a memberof the Respondent, did not join the strikers. Early in theworkday Rochester appointed Simmons operating engineerforeman on the project, in Lamb's place. Approximately ahalf hour after he became foreman, Simmons had aconversation on the jobsite with M. F. McNamara, a rank-and-file operating engineer on the project and a member ofthe Respondent. Shortly after this conversation McNamar-a went to the Respondent's union hall and signed and filedcharges against Simmons which read, in pertinent part:1,M. F. McNamara, Register No. 875476, wish to filechargesonBrotherB.F.Simmons.RegisterNo.1246211, under Article 23, Subdivision 7, Section e, forworking without a steward and slandering his Brothermembers on the Schneider Construction job, 1333W.Loop South, Houston, Texas, on this date.'Simmons was notified of these charges, was tried onthesechargesbefore theRespondent'smembership,found guilty as charged, and fined. He appealed thefinding.The appeal is pending and Simmons as yet hasnot paid the fine. At all material times he has remaineda member of the Respondent in good standing.D.Contentionsof thePartiesThe parties appear to espouse divergent views of thefacts.The GeneralCounsel, supportedby the Company,maintains that the facts are as set forth above. He alsoseemsto denythat Simmons was, in fact,guilty of anyslander.6From this he argues that Simmons was punishedby theRespondent for refusing to strike on March 8, whenhe was already a supervisor.The Respondent,conversely,contends that Simmons was not promoted to supervisoruntilMay 9,afterhe had refused to strike and thattherefore the Respondent had a right to discipline him as aassumed aset of facts most favorable to the General Counsel's case andhave-without deciding credibility of specific witnesses-set forth theversions elicited by the General Counsel, even where contradicted by theversions elicitedby theRespondent3All dates hereafter refer to the year 1972. unless otherwise indicated.4There is apparently no contention that the Respondent was responsiblefor,or called,this strikeNor is the legality of the strike in issue.5ArticleXXIII. subdiv. 7, Sec. (e) of the constitution of the Respon-dent's international reads, in pertinent partAny officer or member of a Local Union who becomesan habitualdrunkard,who wrongs a fellow member or defrauds him, who commitsan offense discreditable to the International Union or its subdivisions,who creates dissension among the members,who destroys the interestand harmony of the Local Union. who seeks to dissolve any LocalUnion or separate it from the general organisation;who wilfullyrank-and-file employee. In any event, the Respondentseems to take the position that he was fined in substantialpart for slandering his fellow members, and that the factthat he worked during a strike was merely incidental.The parties differ as to another aspect of this matter. TheRespondent argues in its brief that "the questions raised bythe complaint are all resolvable under the grievance andarbitrationmachinery of the collective-bargaining agree-ment." These provisions, in pertinent part, are as follows:ARTICLE VGrievance ProcedureIt is agreed that all disputes, other than thosepertaining to jurisdictional disputes, that may arise onany job covered by this Agreement shall be handled inthe following manner without any person permitting orcausing the grievance to cause a work stoppage orinterfere in any way with the progress and prosecutionof the work .. .(a)A Joint Board of Interpretation composed of two(2)members from the Union and two (2) membersappointed by the representatives of the Contractorsshall be named within twenty-four (24) hours after aregistered letter or telegram requesting the establish-ment of such a Board has been received by either partyfrom the other, and to whom such dispute shall bereferredwithin twenty-four (24) hours after themembers of the Board are named. The Board shallmake its decision within ninety-six (96) hours after it isnamed, and the decision of the Board shall be final andbinding on all parties to the dispute.(b) In the event of the failure of the Joint Board ofInterpretation to arrive at a solution within the timelimits setforth above, the Board, or any member of theBoard, shall immediately request the Federal Media-tion and Conciliation Service to submit a list of five (5)arbitrators to the Board. Within forty-eight (48) hoursafter receipt of these five (5) names by the Board, theUnion representatives on the Board shall strike two (2)names and the Contractor representatives on the Boardshall strike two (2)names,and the person whose namethen remains shall be immediately asked to serve asArbitrator in the dispute. The decision of the Arbitratorshall be final and binding on all parties to the dispute,slanders or libels an officer of [sic]member of the Organization, whoviolates the trade rules of thelocality inwhich heisworking. whofraudulentlyreceives,misapplies,converts or embezzles the funds ofany subdivision of theInternationalUnionof [sic]the monies of anymemberentrusted to him, who violates his obligationor any section ofthe Constitution,Rules, Edicts and Ritual of the International Union;who divulgesthe password to anyone except the officer authorized toreceivethe same,who is guilty of insubordination;or who refuses toacknowledgeor performthe lawful command of those authorizedwithin the International Union to issue the same,may be disciplined or,upontrial therefor and conviction thereof, be fined, suspended orexpelledfrom hisLocal Union6Simmons admitted callingMcNamaraa "snowbird,"but nothingmore On the otherhand.McNamara testified at Simmon's union trial thatSimmons had called the other union members"a bunchof bastards " INTL. UNION OF OPERATING ENGINEERS, LOCAL 450and his fees and expenses shall be borne equally by theContractors and the Union.(c) In the event of the failure of either party to nametwo (2) members to the Board, as required in paragraph(a)above,or to strike two names from the listsubmitted by the Federal Mediation & ConciliationService,as required in paragraph (b) above, anArbitrator to decide the dispute shall, on petition ofeither party, be appointed by the District Court of theUnited States for the Southern District of Texas,Houston Division, whose decision shall be final andbinding on all parties to the dispute.An addendum entitled "Working Conditions" contains thefollowing provisions:Section 15. - Foreman, Assistant and Engineer Ratio(a)When as many as four (4) Operating Engineersare employed on any one (1) job. one (1) shall be aForeman .. .(d) It shall be understood that the Foreman shall notbe under the supervision of anyone except the projectmanager and field superintendent.*(f)The Foreman . . . shall direct the work of themen under him in the performance of their routineduties .. .In support of this contention the Respondent citesHoustonMailersUnionNo. 36 (Houston Chronicle PublishingCompany),199 NLRB 804.The General Counsel and the Company argue againstdeferral and urge the Board to decide the case on themerits.The General Counsel contends thatHoustonMailersisdistinguishable. The Company in its brief refersto the Respondent's "afterthought argument" and resistssubmission of this dispute to arbitral proceedings.E.ConclusionsInHoustonMailers,as here, the collective-bargainingcontract "contained a detailed grievance and arbitrationprocedure." InHoustonMailers,as here, "the contractstate[s] that all work is under the foreman's direction." InHouston Mailersthe contract included this specific prohi-bition: "The Union or its representatives shall not disciplinethe foreman for carrying out the instructions of the[employer]." A majority of the Board decided to defer thematter to the grievance-arbitration machinery which theparties themselves had established. The General Counseland the Company point out, however, that the instantcontract does not contain a specific prohibition of uniondisciplineof foremen. The Respondent counters byrHerculesMotor Corporation,136 NLRB 1648,CollyerInsulated Wire, AGulf andWestern Si stemsCo,192 NLRB837;Houston Mailers Union No36(Houston Chronicle PublishingCompany), 199 NLRB804, andBaltimoreTypographical Union No.I?, InternationalTypographicalUnion,AFL-CIO465contending that the instant contract, while not prohibitingsuch action in precise language, does so by inference.The issue is whether the wording of the instant contract("theForeman shall not be under the supervision ofanyone except the project manager and field superintend-ent") can reasonably be read as a commitment by theRespondent to refrain from punishing a foreman whofollows his superior's orders. In my opinion, this is anarguable interpretation. Contract interpretation is a func-tion which arbitrators normally perform. And in the lightof the sweeping scope of the grievance-arbitration clause inthe instant contract, I deem it appropriate for an arbitratortodecide herein whether the quoted clause here is thesubstantial equivalent of the clause in theHouston Mailerscontract and, if so, whether the Respondent's fining ofSimmons violated that contract provision.In sum, Iconsider this the kind of dispute which should bedetermined under the contract. I therefore recommend thatthe Board defer this case to the arbitral process providedfor by the parties themselves.?Upon the basis of the above findings of fact, and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Schneider Construction Company is, and at allmaterial times has been, an employer within the meaningof Section 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.InternationalUnion of Operating Engineers, LocalUnion No. 450, AFL-CIO, is, and at all material times hasbeen, a labor organization within the meaning of Section2(5) of the Act.3.At all materialtimesthere has been in full force andeffecta collective-bargaining agreement between theRespondent and the Company which commits the partiesto settle all disputes between them through the grievanceand arbitration procedure contained therein.4.It is appropriate and proper that the issues in thiscase, as set forth in the pleadings, be resolved through thegrievance and arbitrationmachinery contained in theabove-described contract.THE REMEDYThe Respondent's contention that the Board defer toarbitrationhasbeen found meritorious. I thereforerecommend that the complaint be dismissed. However, theBoard should retain jurisdiction for the purposes ofentertaining an appropriate and timely motion for furtherconsideration upon a proper showing that (a) the disputehas not, with reasonable promptness after the issuance of aBoard decision, either been resolved by amicable settle-ment in the grievance procedure or submitted to arbitra-tion, (b) the grievance or arbitration procedure has reacheda result repugnant to the Act, or (c) the decision of thearbitrator is not wholly dispositive of the issues in thisproceeding.(`TheA S. Abel! Company),201NLRB 120.See alsoDeferral toArbitration-Temperance or Abstinence',remarks of Chairman Miller,N.L.R B., before Ga. Bar Assn, 87 Daily L. Rep.. D-l (May 4, 1973). 466DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions of law,SUPPLEMENTAL FINDINGS OF FACTand the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERSThe complaint herein is dismissed in its entirety;provided, however, that jurisdiction of this proceeding isretained for the limited purpose indicated in the section ofthis Decision entitled "The Remedy."9 In the event no exceptions are filed as providedby Sec102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec.102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and order,and allobjectionsthereto shall bedeemed waivedfor allpurposesSUPPLEMENTAL DECISIONSYDNEY S. ASHER, Administrative Law Judge: On May15, 1973, I issued my Decision in the above-entitled case,concluding that the Board should defer the matter toarbitration and that the complaint should be dismissed inits entirety. Thereafter the Company and the Respondentfiled with the Board exceptions and supporting briefs, andthe Company later filed a motion to reopen the record. OnSeptember 6, 1973, the Board issued its order reopening therecord and directing that a further hearing be held beforeme "for the purpose of receiving evidence concerning theallegationsof the complaint." The Regional Director wasdirected to arrange such further hearing and authorized toissue notice thereof.Accordingly, on September 19, 1973, the RegionalDirector issued a notice of hearing. Thereafter, on October15, 1973, the parties filed with me joint motion to receivecertain documentary evidence, close the record, and set adate for the filing of supplemental briefs. To this wereattached two letters dated after the close of the hearing.The parties stipulated that these letters could be received inevidence. They further requested that no further hearing beheld and that upon receipt of the letters referred to abovethe record in this case be closed.Accordingly, on October 15, 1973, I revoked the noticeof hearing issued by the Regional Director on September19, 1973, and notified all parties that no further hearingwould be held. On October 16, 1973, in accordance withthe joint request of all parties, the above-describedletterswere received in evidence, and as so augmented the recordhereinwas closed. Thereafter, the Company and theRespondent filed supplemental briefs, which have beencarefully considered.'From the entire record, and from my observation of thewitnesses, I make the following:IIn its brief the Respondent moves that I reconsider my ruling denyingitsmotion to correct the transcript For reasons stated in my earlier ruling,the motion to reconsider is denied2The finding that this telephone conversation took place on the night ofMarch 7 is based on Rochester's testimony.Lamb placed the event ashaving occurred on the afternoon of March 8.1 credit Rochester's versionas the more accurate3All dates hereafter refer to the year 1972, unless otherwise indicated.A.Sequence of EventsOn March 7, 1972, the Company dischargeda rank-and-fileoperatingengineer,M. L. ("Shorty") Jackson, amember of the Respondent. Jackson reported his dischargetoRobertL.("Sonny") Johnson, the Respondent'sbusiness agent. Johnson protested the discharge to RichardC.Rochester, the general superintendent of the project,that same day. No satisfactory adjustment of the disputewas reached that day. That night Rochester, in a telephoneconversation, reducedMarvin Lamb, operating engineerforeman on the project, to a rank-and-file employee.2On the following day, March 8,3 at the start of theworkday, a number of operatingengineersemployed bythe Company (including the Respondent's steward on theproject) went on strike.4 B. F. Simmons, a member of theRespondent, and a rank-and-file operating engineer on theproject, did not join the strikers. Early in the workdayRochester appointed Simmons operating engineer foremanon the project, in Lamb's stead,and placed the words"Operating Engineers' Foreman" on Simmons' hat. Ap-proximately half an hour after he became foreman,Simmons, wearing the hat bearing that inscription, had aconversation on the jobsite with M. F. McNamara, a rank--and-file operating engineer on the project and a member oftheRespondent.5 Shortly after this conversation McNa-mara stopped working, leaving Simmons as the onlyoperating engineer not on strike. McNamara then went totheRespondent's union hall and filed charges againstSimmons which read, in pertinent part:I,M. F. McNamara, Register No. 875476, wish to filecharges on Brother B. F. Simmons, Register No.1246211, under Article 23, Subdivision 7, Section e, forworking without a steward and slandering his Brothermembers on the Schneider Construction job, 1333 W.Loop South, Houston, Texas, on this datesSimmons (who had operated the rig at the jobsite the restof the day) was later notified of these charges, was tried onthese charges before the Respondent's membership, foundguiltyascharged,and fined $600 with $300 beingsuspended. The Respondent notified Simmons that "Thefine of $300 must be paid in full before we can accept anyfurtherdues."Simmons appealed the finding to theRespondent's International. After the close of the hearingherein, the International's generalexecutive board "sus-tained the action of Local 450 in finding Brother Simmonsguilty of violating its working rules; set asidethat protion[sic ]of the verdict which related to alleged slander offellow' members; and reduced the penalty to a fine of$100." Thereafter Simmons was notified that the Respon-'There isno contentionthat theRespondent was responsible for, orcalled,this strike.Nor is the legality of the strike in issueSSimmons admitted that he referred to McNamara as a "snowbird" butdeniedMcNamara's accusation that he(Simmons)calledMcNamara a"snowbird son of a bitch" or cursed the Respondent's officers.Ideem itunnecessary to resolve this conflict.8 [See In. 5 of ongmal Decision.] INTL..UNION OF OPERATING ENGINEERS,LOCAL 450dent would refuse to accept further dues from him "untilyour fine is paid in full."B.The Status of SimmonsThe General Counsel and the Company contend thatSimmons was already a supervisor at the time he andMcNamara conferred on the jobsite on March 8. Theypoint to the testimony of Simmons and Rochester that,about a half-hour previous to this Simmons-McNamaraconversation,Rochester had informed Simmons of hispromotion and given him lettering on his hat indicating hisforeman's rank. Simmons further testified that he waswearing this hat during his talk that day with McNamara.McNamara's contrary testimony is not credited.In its supplemental brief, the Respondent argues:theCompany could have produced records whichwould have shed much light on the matter. If theCompany had produced the records of its timekeeperor the timekeeper himself, there could be a conclusiveshowing of exactly when Simmons became a foreman.... The Company produced no such evidence toshow at what date Simmons' promotion becameeffective. This leads the Union to the assumption thatasofMarch 8 Simmons was still carried by thetimekeeper as a rank and file employee.This argument lacks ment.7 The records are not necessarilyconclusive to contradict the testimony of Rochester andSimmons because, in view of the strike, the timekeeper maynot have been immediately advised as to the change ofstatus of Lamb and Simmons. Moreover, the issue here isnot when the timekeeper recorded foreman's pay forSimmons, but rather when Simmons' new authority asforeman became effective. I conclude that it becameeffective on the morning of March 8, before Simmonstalked to McNamara.The Respondent further defends on the ground that,because "there was no one for him to supervise" that day,Simmons could not have "performed any duties of asupervisor onMarch 8." 1 do not agree. The test ofsupervisory status is not whether the necessary authorityhas actually been exercised, but merely whether it has beenconferred.Rochester testified:Q.CouldMr.Simmons inhis capacity as jobforeman hire operating engineers?TThe Respondent produced check stubs of Lamb showing that his rateofpaywas $6 63 for the period ending March 8 but dropped to $6.25 for theperiod endingMarch 15, the next pay period The Respondent in itssupplemental brief states "The Union produced the previous foreman's paychecks for the period in question showing that his rate of pay on March 8was that of a foreman"Ido not agree that the check stubs show thisindeed, as Lamb did not work at all on March 8. what pay he might havereceived if he had worked that day is hypothetical.8Toledo Locals Not 15-P and 272, of the Lithographers and Photoengrav-ers InternationalUnion, AFL-CIO (The Toledo Blade Company, Inc),175NLRB 1072;Dallas.hailersUnion,Local No 143 (Dow Jones Company,Inc), 181 NLRB 286,Meat Cutters Union Local 81 (Safeway Stores, Inc.),185NLRB 884; Passaic,Morris,Sussex & Bergen Counties NewspaperPrinting Pressmen's Union No. 60 (Passaic Daily News),190 NLRB 268;SanFrancisco Typographical Union No 21, International Typographical Union,AFL-CIO (California Newspapers, Inc),192NLRB 523.New YorkTypographical Union No. 6, International Typographical Union, AFL-CIO467A.Yes.Q.Could he also, as job foreman, dischargeoperatingengineers?A.Yes, sir.Q.Do you know if Mr. Simmons had the authorityto discuss grievances?A.No, sir, as far as I remember, we didn't haveany grievances to amount to anything.Q. I am not asking you whether you had them. Iam asking you if he could discuss grievances.A.Yes, sir.Q.He had that authority?A.That's right.JUDGE ASHER: I take it all these questions about hishaving that authority is after he was appointed?MR. ERwIN: Yes, sir, after he was appointedsupervisor, job foreman.On the record before me I find that on the morning ofMarch 8 Rochester effectively cloaked Simmons withsupervisory authority described in Section 2(11) of the Act,and that Simmons thereby became a supervisor within themeaning of that Section.C.The Reason for the FineThe Respondent also defends on the ground that it "didnot violate the Act by disciplining him [Simmons] for theoffense for which he was charged," because "in order for aunion to violate Section 8(b)(1)(B) of the Act the reason forwhich the supervisor is fined must relate to his duties as asupervisor," and further that the "offenses charged againstSimmons had nothing to do with his status as a supervisor... [they] were offenses which could have been commit-ted by any union member with the same import." The factremains, however, that Simmons was disciplined (at leastin substantial part) "for working without a steward" at atime when he was a supervisor. This is equivalent to sayingthat he was fined because he, a supervisor, worked during astrike.It iswell established that such conduct by a unionconstitutes interference with the employer's right to selecthis representatives for the purposes of collective bargainingor the adjustment of grievances and thereby violatesSection 8(b)(1)(B) of the Act.8 Here, the Respondent'spressure on Simmons, the Company's supervisor, tended toinhibithim and impair his effectiveness as a loyalsupervisor inmaintaining the Company's interests. Iconclude that the Respondent's actions toward Simmons-(DallyRacing Form),206NLRB No83,InternationalBrotherhood ofElectricalWorkers, AFL-CIO (IllinoisBell Telephone Company),192 NLRB85; andInternationalBrotherhood of ElectricalWorkers System CouncilU-4(FloridaPower &LightCompany),193 NLRB30. 1 am aware that thelatter two decisionswere refusedenforcementby the Court of Appeals fortheDistrict of Columbiasittingenlane,83 LRRM 2582.However, I amrequired "to apply establishedBoard precedent which the Board or theSupreme Courthas not reversed."InsuranceAgents'International Union,AFL-CIO (The PrudentialInsuranceCompany of America),119 NLRB 768.772-773.Novak Logging Company,119 NLRB 1573, 1575-56; andScherrerand DavissonLogging Company,119 NLRB 1587, 1589 i therefore followthe Board'sdecisions in thelllinotsBell TelephoneandFlorida Power &Lightcases ratherthan the decisionof the courtwhich refusedto enforcethem.Moreover, the Tenth Circuit contrary to the District Circuit hasagreed with the Board inthisrespect.N L R B vNew MexicoDistrictCouncil of Carpenters and loinersofAmericaA SHORNER,Inc,454 F 2d1116 (CA. 10, 1972) 468DECISIONSOF NATIONALLABOR RELATIONS BOARD-both the fine itself and the later refusal to accept duesuntil the fine was paid-violated Section 8(b)(1)(B) of theAct.On the basis of the foregoing findings of fact and theentire record herein,Imake the following:SUPPLEMENTAL CONCLUSIONS OF LAWDeleteConclusions of Law 3 and 4 of my originalDecision and substitute therefor the following:3.B. F. Simmons has been, since the morning of March8, 1972, a supervisor of the Company, within the meaningof Section 2(11) of the Act.4.By fining B. F. Simmons and refusing to accept hisdues until the fine has been paid, thereby restraining andcoercing the Company in the selection of its representativesfor the purposes of collective bargaining or the adjustmentof grievances, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(b)(1)(B) of the Act.5.The above-described unfair labor practices tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce, and constitute unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent violated Section8(b)(1)(B) of the Act, it will be recommended that theRespondent cease and desist from restraining or coercingthe Company in the manner found herein. Additionally,the coercive effect herein found can be removed only if theRespondent is required to rescind its fine against B. F.Simmons, to expunge from its records all reference thereto,and to make Simmons whole for any loss he may havesuffered by reason of the Respondent's above-describedaction .9Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, andpursuant to Section 10(c) of the Act, I issue the followingrecommended:ORDER ioInternationalUnionofOperatingEngineers,LocalUnion No. 450, AFL-CIO, Houston,Texas, its officers,agents, and representatives,shall:1.Cease and desist from:(a)Restraining or coercing Schneider ConstructionCompanyin its selection of representatives for thepurposes of collective bargaining or the adjustment ofgrievances.(b)Attempting to enforce or collect the fine levied onSupervisor B. F. Simmons,or otherwise disciplining him,because he performed work for the above-named Compa-ny on March 8, 1972.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Rescind the fine it levied against Supervisor B. F.Simmons and its notification that it would not accept duesfrom him until the fine has been paid,and expunge from itsrecords all references thereto.(b)Make SupervisorB. F. Simmonswhole for any losshe may have suffered by reason of the fine levied againsthim.(c)Notify B. F. Simmons and Schneider ConstructionCompany, in writing, that all references to the fine leviedagainstB.F. Simmons have been expunged from theRespondent's records.(d)Post at its business offices and union halls inHouston, Texas, copies of the attached notice marked"Appendix." i i Copies of such notice, on forms providedby the Regional Director for Region 23, after being signedby an authorized representative of the Respondent, shallbe posted by the Respondent immediately upon receiptthereof, in conspicuous places, including all places wherenotices to members are customarily displayed, and shall bemaintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent toinsure that the notices are not altered, defaced, or coveredby any other material.(e)Cause copies of such notice, to be furnished asdescribed above, to be signed by the Respondent'srepresentative and promptly returned to the said RegionalDirector for posting by Schneider Construction Company,should said Company be willing to do so.(f)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.9 In its supplemental brief theCompany,pointing out that theRespondent has refused to accept dues from Simmons until the illegal finehas been paid, requests that the remedy include "the full reinstatement ofSimmons' standing in the Union."Ibelieve theOrderhereafter recommend-ed is sufficient to attain that resultIU See In. 8 of original decisioniiIn the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourtof AppealsEnforcingan Order of the NationalLaborRelations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce Schneider Construc-tion Company in its selection of representatives for thepurposes of collective bargaining or the adjustment ofgrievances.WE WILL NOT attempt to enforce or collect the fineleviedon Supervisor B. F. Simmons, or otherwisediscipline him, because he performed work for theabove-named company on March 8, 1972.WE WILL rescind the fine levied against SupervisorB. F. Simmons and our notification that WE WILL notaccept dues from him until the fine is paid, and WILLmake him whole for any loss he may have suffered byreason of such actions and will remove from ourrecords all references to such fine. INTL.UNION OF OPERATING ENGINEERS, LOCAL 450469DatedByINTERNATIONAL UNION OFOPERATING ENGINEERS,LocALUNION No. 450,AFL-CIO(Labor Organization)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Dallas-BrazosBuilding,1125Brazos Street,Houston,Texas 77002, Telephone 713-226-4296.